PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No.:  8,997,929
Issue Date:  April 07, 2015
Application No.:  13/095,959
Filed:  April 28, 2011
Attorney Docket No.:  JTY-021111SAI-2 
:
:                      PETITION DECISION     
:
:






This is a decision on the renewed petition under 37 CFR 1.378(b), filed February 17, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3 ½ year maintenance fee by April 08, 2019.  However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to Dale Hall at (571) 272-3586.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist 
Office of Petitions



cc:	John A. Todd
	888 Franklin Rd.  Apt. 3
	Waynesville, Ohio 45668